Wright, J.,
dissenting. I concur in the Chief Justice’s dissent and feel that a brief response to Justice Douglas’s concurring opinion is in order. Justice Douglas accurately summarizes the purpose and scope of uninsured motorist coverage, quoting this writer in Watson v. Grange Mut. Cas. Co. (1988), 40 Ohio St.3d 195, 532 N.E.2d 758, and Stanton v. Nationwide Mut. Ins. Co. (1993), 68 Ohio St.3d 111, 623 N.E.2d 1197. However, it would appear that the concurrence loses sight of what this case is about. This matter is not about whether uninsured motorist coverage covers persons or motor vehicles. To the contrary, at bottom, this case involves whether appellant should get something for nothing.
As the Chief Justice points out, appellant was offered and specifically rejected any coverage arising out of the use of his motorcycle. We learned in our first year in law school that parties have the constitutional right to enter into contracts and that courts will generally enforce same. That, of course, is what Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St.3d 42, 22 OBR 63, 488 N.E.2d 840, was all about. That is what this case is all about. I think it an unfortunate state of affairs that we depart from these principles and discard yet another solid precedent, and, thus, I respectfully dissent.